   Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 1 of 31 PageID #:1945




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ELIZABETH A. D.,

                      Plaintiff,
                                                    Case No. 19 C 6024
       v.
                                                    Magistrate Judge Sunil R. Harjani
 ANDREW M. SAUL,
 Commissioner of Social Security,

                      Defendant.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Elizabeth A. D. brings this action pursuant to 42 U.S.C. § 405(g) for judicial

review of the Commissioner’s decision partially denying her application for disability insurance

benefits and supplemental security income. Before the Court are the parties’ cross-motions for

summary judgment. For the reasons that follow, the ALJ’s decision is affirmed, Elizabeth’s

motion [9] is denied, and the Commissioner’s motion [20] is granted.

                                       BACKGROUND

       Elizabeth, now 34 years old, seeks disability benefits based on her bipolar disorder.

Elizabeth holds a bachelor’s degree in education and last worked in 2015 for Edible Arrangements.

Her prior work experience also includes work as a preschool teacher. On September 27, 2018,

administrative law judge (“ALJ”) James D. Wascher found that Elizabeth was disabled for the

period from October 1, 2014 through April 26, 2016 based on her mental impairment meeting

Listing 12.04. However, the ALJ determined that Elizabeth experienced medical improvement in

her condition related to her ability to work as of April 27, 2016 and that she could perform work

at all exertional levels but with certain nonexertional limitations thereafter. In this appeal,
    Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 2 of 31 PageID #:1946




Elizabeth challenges the ALJ’s finding that she was not disabled after her closed period of

disability.

        The ALJ issued his partially favorable decision on September 27, 2018. (R. 14-29). He

began by applying the familiar five-step evaluation process. Id. at 18; 20 C.F.R. § 404.1520(a)(4).

At step three of that process, he concluded that from October 1, 2014 through April 26, 2016, the

severity of Elizabeth’s bipolar disorder met the criteria of Listing 12.04 of the Listing of

Impairments. Id. at 18 -21. Applying the Paragraph B criteria, the ALJ found that during that

period, Elizabeth’s mental impairment caused a mild limitation in understanding, remembering, or

applying information, a marked limitation in interacting with others, a moderate limitation in

concentrating, persisting, or maintaining pace, and a marked limitation in adapting or managing

oneself. Id. 19.

        Next, the ALJ applied the eight-step process for assessing medical improvement and

determined that Elizabeth could work beginning on April 27, 2016. See 20 C.F.R. § 404.1594(f).

First, he found that Elizabeth had not engaged in substantial gainful activity since her alleged onset

date of October 1, 2014 (step one). 1 (R. 18). He next determined that since April 27, 2016,

Elizabeth had the impairment of bipolar disorder. Id. at 21. However, the ALJ found that beginning

April 27, 2016, Elizabeth did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the impairments set forth in the Listing of Impairments

(step two). Id. at 21-23. Addressing Listing 12.04, the ALJ found that Elizabeth had moderate




1
          For an SSI claim, the performance of substantial gainful activity is not a factor used to determine
if the claimant's disability continues, and the analysis starts with step two. 20 C.F.R. § 416.994(b)(5). Steps
two through eight of a DIB claim evaluation process are identical to the seven-step process used to evaluate
an SSI claim. 20 C.F.R. §§ 404.1594(f), 416.994(b). For convenience, the Court cites only to the DIB
regulations.


                                                      2
    Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 3 of 31 PageID #:1947




limitations in understanding, remembering, or applying information, interacting with others,

maintaining concentration, persistence, or pace, and adapting or managing oneself. Id. at 21-22.

The ALJ concluded that the Paragraph B criteria were not satisfied because Elizabeth’s mental

impairment did not cause at least two “marked” limitations or one “extreme” limitation. Id. at 22.

        The ALJ then determined that medical improvement occurred as of April 27, 2016, which

was related to Elizabeth’s ability to work (steps three and four). (R. 23). Specifically, the ALJ

found that there was no evidence of any episodes of decompensation since she was discharged

from Elgin Mental Health Center on April 26, 2016, her subjective complaints had generally been

mild, and all mental status examinations had been completely normal since the end of the closed

period. Id. The ALJ found that Elizabeth’s impairment of bipolar disorder was severe (step six). 2

The ALJ next assessed Elizabeth’s RFC, finding that she could perform a full range of work at all

exertional levels but with the following nonexertional limitations: she is able to perform simple,

routine, repetitive tasks; can have no interaction with general public and only brief superficial

interaction with coworkers; no fast-paced production requirements; only simple work-related

decisions; and few if any, workplace changes (step seven). Id. Finally, the ALJ found that

Elizabeth was unable to perform her past relevant work as a preschool teacher (step seven) but

could perform a significant number of jobs in the national economy, including officer helper, mail

room clerk, and photocopy machine operator (step eight). Id. at 27-28. Therefore, the ALJ

concluded that Elizabeth’s disability ended on April 27, 2016 and she had not become disabled

since that date. Id. at 29.




2
 The ALJ properly skipped step five which was not relevant because the ALJ found that Elizabeth had
experienced medical improvement related to her ability to work. See 20 C.F.R. § 404.1594(f)(4).

                                                3
   Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 4 of 31 PageID #:1948




                                          DISCUSSION

       Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A disability recipient

may be found not to be entitled to receive benefits if there is “substantial evidence which

demonstrates that (A) there has been any medical improvement in the individual's impairment or

combination of impairments (other than medical improvement which is not related to the

individual's ability to work), and (B) the individual is now able to engage in substantial gainful

activity.” 42 U.S.C. § 423(f)(1). An eight-step sequential evaluation process governs a

determination regarding a claimant's medical improvement. 20 C.F.R. § 404.1594.

       Judicial review of the ALJ’s decision is limited to determining whether it adequately

discusses the issues and is based upon substantial evidence and the proper legal criteria. See Villano

v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009); Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir.

2004). Substantial evidence “means—and means only—‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S.Ct. 1148,

1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). In reviewing

an ALJ’s decision, the Court may not “reweigh the evidence, resolve conflicts, decide questions

of credibility, or substitute [its] own judgment for that of the” ALJ. Burmester v. Berryhill, 920

F.3d 507, 510 (7th Cir. 2019). Although the Court reviews the ALJ’s decision deferentially, the

ALJ must nevertheless “build an accurate and logical bridge” between the evidence and his

conclusions. See Steele v. Barnhart, 290 F.3d 936, 938, 941 (7th Cir. 2002) (internal citation and

quotations omitted). Moreover, when the ALJ’s “decision lacks evidentiary support or is so poorly

articulated as to prevent meaningful review, the case must be remanded.” Id. at 940.

                                                  4
     Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 5 of 31 PageID #:1949




        At step eight of the continuing disability analysis, the ALJ found Elizabeth not disabled for

the period beginning April 27, 2016 because she retains the RFC to perform other work that exists

in the national economy. Elizabeth raises three arguments in support of her request for reversal.

She first argues that the ALJ’s finding of medical improvement related to her ability to work is not

supported by substantial evidence in the record. Second, she contends that the ALJ erred in

assessing the medical opinion evidence.        Elizabeth lastly argues that the ALJ improperly

discounted her subjective symptom statements. None of these arguments demonstrates that the

ALJ’s decision was not supported by substantial evidence or that the ALJ committed any error.

A.      Medical Improvement Related to the Ability to Work

        Elizabeth argues that the ALJ presented neither explanation nor cited evidence to support

his finding of medical improvement. “Medical improvement” is defined as “any decrease in the

medical severity of your impairment(s) which was present at the time of the most recent favorable

medical decision that you were disabled or continued to be disabled.” 20 C.F.R. § 404.1594(b)(1);

Varela v. Astrue, 2012 WL 13076553, at *4 (D. New Mexico March 22, 2012) (“Medical

improvement is not synonymous with complete recovery and absence of signs and symptoms; it

is merely ‘any decrease in medical severity.’”). Such a finding must be based on “improvement

in the symptoms, signs, and/or laboratory findings associated with [a claimant’s] impairment(s).”

Id. “Where as here, the ALJ finds the claimant disabled for a closed period in the same decision

in which she finds medical improvement, the severity of the claimant’s current medical condition

is compared to the severity of the condition as of the disability onset date.” Marvietta H. v. Saul,

2020 WL 7698369, at *5 (N.D. Ill. Dec. 28, 2020).

        The ALJ found Elizabeth disabled from October 1, 2014 through April 26, 2016 based on

her mental impairment meeting the criteria of Listing 12.04. The ALJ explained that her behavior



                                                  5
   Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 6 of 31 PageID #:1950




during this period demonstrated a marked limitation in interacting with others and a marked

limitation in adapting or managing oneself. (R. 20). The ALJ noted that Elizabeth had had

multiple episodes of decompensation, with six psychiatric hospitalizations during that period. Id.

Because Elizabeth’s mental impairment caused at least two “marked” limitations in the areas of

interacting with others and adapting or managing oneself, the paragraph B criteria were satisfied

during the closed period. Id.

       The ALJ next considered whether Elizabeth’s bipolar impairment continued to meet

Listing 12.04 as of April 27, 2016. (R. 21-22). Addressing the four areas of mental functioning of

Listing 12.04, the ALJ found that Elizabeth’s bipolar disorder impairment caused moderate

limitations in understanding, remembering, or applying information, interacting with others,

maintaining concentration, persistence, or pace, and adapting or managing oneself. Id. at 21-22.

In making these findings, the ALJ relied on the opinions of the state agency psychological

consultants. Id. Since Elizabeth no longer had a “marked” limitation in two domains of functioning

or an extreme limitation in one domain, the ALJ determined that she was not disabled from her

bipolar disorder as of April 27, 2016. Id. at 22.

       Elizabeth only generally argues that the ALJ’s paragraph B findings for the period

beginning April 27, 2016 “are unsupported and unsupportable, filled with vague references to the

opinions of non-examining State agency consultants and conclusory statements about the record

in general.” Doc. 9 at 10. She does not specifically address her functioning in the two domains

where she had a marked limitation during the closed period, namely, interacting with others and

adapting or managing oneself. Nor does Elizabeth identify any functional limitations concerning

interacting with others or adapting or managing herself beginning April 27, 2016 that the ALJ

failed to address. Moreover, Elizabeth points to no medical evidence in the record other than Dr.



                                                    6
   Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 7 of 31 PageID #:1951




Kadkhodaian’s opinion, discussed below, showing that beginning April 27, 2016, she had marked

limitations in the areas of interacting with others or adapting and managing herself.

       Setting aside the absence of a specific challenge, the Court finds that substantial evidence

supports the ALJ’s finding that beginning April 27, 2016, Elizabeth was no more than moderately

limited in the areas of interacting with others and adapting or managing oneself. The domain of

interacting with others “refers to the abilities to relate to and work with supervisors, co-workers,

and the public.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(E)(2). Examples of such abilities

include: “[c]ooperating with others; asking for help when needed; handling conflicts with others;

stating your own point of view; initiating or sustaining conversation; understanding and

responding to social cues (physical, verbal, emotional); responding to requests, suggestions,

criticism, correction, and challenges; and keeping social interactions free of excessive irritability,

sensitivity, argumentativeness, or suspiciousness.” Id.

       The ALJ determined that beginning April 27, 2016, Elizabeth had a moderate limitation in

this domain. (R. 22). The ALJ noted Elizabeth testified that she has no friends or social life, avoids

crowded situations, and gets into arguments with bosses, coworkers, and sometimes her father. Id.

The ALJ also noted that Dr. Kadkhodaian opined that Elizabeth’s condition precluded performance

of 20 percent of an 8-hour workday for most activities in this domain. Id. at 22, 1684. However,

the ALJ pointed out that Dr. Kadkhodaian’s mental status examinations of Elizabeth between April

28, 2016 and May 26, 2018 were all within normal limits. Id. at 22, 25-27, 1672-81, 1774-83,

1786-87, 1807-08. Further, the ALJ noted that Dr. Kadkhodaian did opine that Elizabeth was able

to ask simple questions or request assistance, maintain socially appropriate behavior, and adhere

to basic standards of neatness and cleanliness. Id. at 22, 1684. Moreover, the ALJ noted that the

state agency reviewing psychological consultants opined that Elizabeth had moderate limitations



                                                  7
   Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 8 of 31 PageID #:1952




in this area. Id. at 22, 86, 88-89, 103, 106. This evidence supports the ALJ’s conclusion that

Elizabeth did not have a marked limitation in this domain beginning April 27, 2016.

       The domain of adapting or managing oneself “refers to the abilities to regulate emotions,

control behavior, and maintain well-being in a work setting.” 20 C.F.R. Pt. 404, Subpt. P, App. 1

§ 12.00(E)(4). The regulations identify examples such as “[r]esponding to demands; adapting to

changes; managing your psychologically based symptoms; distinguishing between acceptable and

unacceptable work performance; setting realistic goals; making plans for yourself independently

of others; maintaining personal hygiene and attire appropriate to a work setting; and being aware

of normal hazards and taking appropriate precautions.” Id.

       The ALJ determined that Elizabeth had a moderate limitation in adapting or managing

oneself after the closed period. (R. 22). The ALJ considered Elizabeth’s testimony that she can

shower, groom, and dress independently, but she does not shower or change clothes regularly. Id.

The ALJ also noted that Elizabeth goes grocery shopping but stated that she gets anxiety. Id. She

testified that her father takes care of her two young children when she has bad days. Id. The ALJ

noted that Dr. Kadkhodaian opined that for 20 percent of an 8-hour workday, Elizabeth’s condition

precludes her from responding appropriately to changes in the work setting and setting realistic

goals or making plans independently of others. Id. at 22, 1684. However, the ALJ observed that

Dr. Kadkhodaian’s mental status examinations between April 2016 and May 2018 were all within

normal limits. Id. at 22, 25-27, 1672-81, 1774-83, 1786-87, 1807-08. The ALJ also relied on the

opinion of the reconsideration level state agency psychological consultant who opined that

Elizabeth had only a mild limitation in this area. Id. at 22, 103. In addition, the ALJ noted that the

examining state agency psychologist concluded in August 2016 that Elizabeth did not meet the

psychiatric criteria for any Listing disorder. Id. at 22, 749. The ALJ’s conclusion that Elizabeth



                                                  8
   Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 9 of 31 PageID #:1953




had moderate limitation in this domain beginning April 27, 2016 is supported by substantial

evidence in the record, including the mental status examinations conducted by Dr. Kadkhodaian

and the opinions of examining and non-examining state agency psychological consultants. Thus,

Elizabeth fails to show any error by the ALJ in finding her limitation was less than marked in this

domain after the closed period.

       Moreover, the ALJ appropriately relied upon the opinions of the state agency consulting

psychologists in determining that beginning April 27, 2016, Elizabeth did not meet or equal Listing

12.04. Both state agency reviewing psychologists opined that Elizabeth did not meet or equal

Listing 12.04 since her alleged onset date of October 1, 2014. (R. 80-92, 95-109). On September

14, 2016, M.W. DiFonso, Psy.D., found that Elizabeth had mild restrictions of activities of daily

living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining

concentration, persistence, or pace, and one or two episodes of decompensation, each of extended

duration. Id. at 86. In support, Dr. DiFonso relied upon the psychological consultative examination

by Shannon Doyle, Ph.D., LLC. Id. at 89. On January 25, 2017 and at the reconsideration level,

Russell Taylor, Ph.D., gave a similar justification in determining that Elizabeth had moderate

limitations in understanding, remembering, or applying information, interacting with others, and

maintaining concentration, persistence, or pace and a mild limitation in adapting or managing

oneself. Id. at 103, 106-07. Drs. DiFonso and Taylor noted that Elizabeth had recently experienced

a period of psychiatric decompensation which resulted in hospitalization but she had resumed a

fair set of activities. Id. at 89, 107. They concluded that “this episode does not represent an on-

going hinderance to participation in productive activity.” Id. Dr. DiFonso and Dr. Taylor both

opined that since October 1, 2014, Elizabeth was capable of multiple step productive activity with

modified social demand. Id.



                                                 9
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 10 of 31 PageID #:1954




       Nevertheless, the ALJ determined that the state agency psychological consultants’ opinions

were inconsistent with the evidence during the closed period and found that Elizabeth was disabled

from October 1, 2014 through April 26, 2016 based on her mental impairment meeting the criteria

of Listing 12.04. Id. at 20. For the period beginning April 27, 2016, the ALJ properly gave both

of these opinions some weight in determining that Elizabeth did not meet or equal Listing 12.04.

Id. at 20, 27; Scheck, 357 F.3d at 700 (“The ALJ may properly rely upon the opinion of these

medical experts” in finding that a claimant does not meet or equal a listing).

       Further, in concluding that Elizabeth did not meet or equal Listing 12.04 beginning April

27, 2016, the ALJ relied upon and cited the opinion of the examining state agency psychological

consultant, Shannon Doyle, Ph.D., LLC. (R. 21-22). The psychological evaluation by Dr. Doyle

was performed on August 29, 2016 and supports the ALJ’s finding that Elizabeth did not meet or

equal a listing beginning April 27, 2016. Id. at 748-50.        Upon mental status examination,

Elizabeth’s mood was euthymic and her affect was appropriate. Id. at 749. Although she

incorrectly named five large cities and incorrectly subtracted 7s from 100, Elizabeth’s memory

was intact and she was able to perform all but one calculation. Id. The consultative examiner listed

depressive disorder not otherwise specified for Axis 1 and concluded that Elizabeth did not meet

the psychiatric criteria for any listing. In sum, the ALJ reasonably relied upon the opinions of the

reviewing and examining state agency psychological consultants and they provide substantial

evidence necessary to support the ALJ’s finding that beginning April 27, 2016, the severity of

Elizabeth’s mental impairment did not meet or medically equal the criteria of Listing 12.04.

       The ALJ next determined that “[m]edical improvement occurred following [Elizabeth’s]

discharge from Elgin Mental Health Center on April 26, 2016.” (R. 23). The ALJ provided

adequate explanation and support for his finding that medical improvement occurred as of April



                                                10
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 11 of 31 PageID #:1955




27, 2016, the day after Elizabeth was released from a week stay at Elgin Mental Health Center.

The ALJ reasoned that after Elizabeth was discharged on April 26, 2016, there was no evidence of

any episodes of decompensation, her subjective complaints had generally been mild, and her

mental status examinations had been completely normal since the end of the closed period. Id. at

23-25. The ALJ cited and discussed the psychiatric progress notes from Elizabeth’s treating

psychiatrist, Dr. Kadkhodaian, from April 28, 2016 to May 26, 2018 in concluding that Elizabeth

experienced medical improvement. Id. at 25-27. These records support the conclusion that

Elizabeth’s bipolar symptoms improved after her release from Elgin Mental Health Center which

coincided with a change in her medication. While Elizabeth was admitted to Elgin Mental Health

Center because she expressed suicidal ideation with a plan after finding out she would have to wait

to regain custody of her children, her symptoms improved after she was discharged. As the ALJ

pointed out, Dr. Kadkhodaian’s mental status examination on April 28, 2016, two days after

Elizabeth’s final hospital discharge, was completely within normal limits. Id. at 25, 1672-73. The

medical records thereafter showed that Elizabeth continued to be treated for her bipolar disorder,

but her condition responded favorably to treatment so that for the next two years her mental status

examinations were all completely normal. Medical improvement had occurred because there had

been a decrease in the severity of her impairment as documented by the current symptoms and

signs reported by Dr. Kadkhodaian, her treating psychiatrist.

       Elizabeth argues that the ALJ’s reliance on the absence of psychiatric hospitalization after

April 26, 2016 is flawed because “episodes of decompensation” is no longer one of the paragraph

B criteria. Citing Voigt v. Colvin, 781 F.3d 871, 876 (7th Cir. 2015), Elizabeth also argues that

the Seventh Circuit has “repeatedly held that it is a regrettable misconception of mental illness to

infer from the absence of inpatient psychiatric treatment that an individual’s symptoms no longer



                                                11
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 12 of 31 PageID #:1956




exist.” Doc. 9 at 9; see Voigt, 781 F.3d at 876 (noting “[t]he institutionalization of the mentally ill

is generally reserved for persons who are suicidal, otherwise violent, demented, or (for whatever

reason) incapable of taking even elementary care of themselves.”).

       Elizabeth is correct that the paragraph B criteria no longer requires repeated episodes of

decompensation. The new paragraph B criteria, which applied when the ALJ issued his decision,

replaced the repeated episodes of decompensation criterion with “adapting or managing oneself.”

81 FR 66138, 2016 WL 5341732 (Sept. 26, 2016). The ALJ correctly applied the revised

paragraph B criteria for Listing 12.04 in his decision. (R. 19, 21-22). It was also appropriate for

the ALJ to consider that Elizabeth had no psychiatric hospitalizations after April 26, 2016 as a

factor in evaluating whether she had experienced any decrease in symptoms given that she had

been repeatedly hospitalized for mental health episodes before that date. Although it is true that

the absence of psychiatric hospitalizations standing alone does not necessarily mean an individual

does not met or equal a listed impairment or is able to work, it may suggest less severe symptoms

managed with more conservative treatment where a claimant has a history hospitalizations.

       Contrary to Elizabeth’s argument, the ALJ did not find Elizabeth was free of symptoms

after the closed period; he found that Elizabeth continued to suffer from bipolar disorder and

experienced moderate limitations in understanding, remembering or applying information,

interacting with others, maintaining concentration, persistence, or pace, and adapting or managing

oneself. The ALJ also included non-exertional limitations in the RFC to account for the effect of

Elizabeth’s bipolar disorder: (R. 21, 23). Moreover, the fact that Elizabeth continues to suffer

from some symptoms of her bipolar disorder does not disprove that medical improvement occurred

as of April 27, 2016. See Blevins v. Astrue, 451 F. App’x 583, 585 (7th Cir. 2011) (ALJ's finding

of medical improvement supported by substantial evidence where claimant's GAF score decreased



                                                  12
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 13 of 31 PageID #:1957




from the range of serious to moderate symptoms or difficulty in functioning); Stuckey v. Sullivan,

881 F.2d 506, 509 (7th Cir. 1989); Maudlin v. Astrue, 2015 WL 5212049, at *5 (S.D. Ohio, Sept.

8, 2015) (“‘Medical improvement’ is not synonymous with ‘full recovery.’”).

        Elizabeth complains that the ALJ’s finding of medical improvement on April 27, 2016

occurred “abruptly” and “overnight.” Doc. 9 at 9-10. “But, the law requires that in determining

medical improvement, an ALJ select a specific date.” Murphy v. Berryhill, 2017 WL 1100908, at

*7 (N.D. Ill. Mar. 22, 2017). The record fully supports the ALJ’s conclusion that Elizabeth’s

bipolar impairment was significantly stabilized after she was discharged from the Elgin Mental

Health Center on April 26, 2016. The medical records beginning April 27, 2016 show that

Elizabeth’s improvement was sustained, and Elizabeth points to no treatment records which

indicate that a decrease in her psychiatric symptoms had not occurred as of April 27, 2016. Even

Dr. Kadkhodaian acknowledged that Elizabeth was stable on her medications. (R. 1684, 1174).

Thus, substantial evidence supports the ALJ’s selection of April 27, 2016.

        Elizabeth also asserts that the April 27, 2016 date chosen by the ALJ as the date of medical

improvement was an “arbitrary cutoff date” because she was not able to get her children returned

to her until April 2017, a full year after her discharge from Elgin Mental Health Center. Doc. 9 at

10. The ALJ’s decision to fix the date of medical improvement as April 27, 2016 was not arbitrary.

The Illinois Department of Children and Family Services (“DCFS”) likely uses different standards

for assessing functional limitations before returning custody to a parent than those required for

determining whether a claimant is disabled within the meaning of the Social Security Act. The

ALJ was not bound by DCFS’s assessment of Elizabeth’s condition as to child custody in assessing

her eligibility for social security disability benefits.




                                                    13
     Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 14 of 31 PageID #:1958




         Elizabeth next argues that the ALJ failed to explain his decision that her medical

improvement was related to her ability to work. Under the regulations, medical improvement must

also be related to a claimant’s ability to work. 20 C.F.R. § 404.1594(a). As the Commissioner

notes, “[t]he regulations provide that a claimant has medically improved in a manner related to her

ability to work if she no longer meets a listing that she had met at the time of the last favorable

decision.” Frazee v. Berryhill, 733 F. App'x 831, 834 (7th Cir. 2018); see 20 C.F.R. §

404.1594(c)(3)(i) (“If there has been medical improvement to the degree that the requirement of

the listing section is no longer met or equaled, then the medical improvement is related to your

ability to work.”). The ALJ sufficiently explained that the medical improvement that occurred

was “related to the ability to work because [Elizabeth] no longer [had] an impairment or

combination of impairments that meets or medically equals the severity of a listing.” (R. 23).

Because the ALJ’s finding of medical improvement was based on Elizabeth no longer meeting

Listing 12.04, the ALJ correctly determined that the improvement was related to her ability to

work and proceed to analyze her current RFC. 20 C.F.R. § 404.1594(c)(3)(i) (“We must, of course,

also establish that you can currently engage in gainful activity before finding that your disability

has ended.”).

         Accordingly, the Court concludes that the ALJ’s determination that Elizabeth experienced

improvement related to her ability to work as of April 27, 2016 is supported by substantial evidence

in the record, including the psychiatric progress notes from Dr. Kadkhodaian, as well as the reports

of the examining and non-examining state agency psychological consultants.

B.       Medical Opinion Evidence

         Elizabeth argues that the ALJ failed to properly weigh the medical opinion evidence. She

primarily takes issue with the ALJ’s weighing of the opinion of her treating psychiatrist, Dr.



                                                14
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 15 of 31 PageID #:1959




Hooshmand Kadkhodaian, and the state agency reviewing psychologists’ opinions. The ALJ

assigned “little weight” to Dr. Kadkhodaian’s opinion and “some weight” to the state agency

reviewing physicians’ opinions for the period beginning on April 27, 2016. (R. 20-21, 27).

         Elizabeth argues that Dr. Kadkhodaian’s opinion was entitled to greater weight. The

opinion of a treating source is entitled to controlling weight if the opinion “is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the] record” 20 C.F.R. § 404.1527(c)(2); Gerstner v. Berryhill, 879

F.3d 257, 261 (7th Cir. 2018) (the treating physician rule governs claims filed before March 27,

2017).    An ALJ must “offer good reasons for discounting a treating physician’s opinion.”

Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (citations omitted); see also Walker v.

Berryhill, 900 F.3d 479, 485 (7th Cir. 2018). “If an ALJ does not give a treating physician’s

opinion controlling weight, the regulations require the ALJ to consider the length, nature, and

extent of the treatment relationship, frequency of examination, the physician’s specialty, the types

of tests performed, and the consistency and supportability of the physician’s opinion.” Moss v.

Astrue, 555 F.3d 556, 561 (7th Cir. 2009); see 20 C.F.R. § 404.1527(c). “[I]f the treating

physician’s opinion is inconsistent with the consulting physician’s opinion, internally inconsistent,

or based solely on the patient’s subjective complaints, the ALJ may discount it.” Ketelboeter v.

Astrue, 550 F.3d 620, 625 (7th Cir. 2008).

         Dr. Kadkhodaian had treated Elizabeth since January 15, 2016 and opined on May 26, 2018

that her mental impairment precluded her from performing 12 of 20 specific functions for at least

20% of the workday. (R. 1682-85). Specifically, Dr. Kadkhodaian found that Elizabeth’s bipolar

disorder precluded her performance of the following mental abilities for 20% of an 8-hour

workday: (1) carry out detailed instructions; (2) maintain attention and concentration for two hours



                                                 15
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 16 of 31 PageID #:1960




while performing a simple task; (3) perform activities within a schedule, maintain regular

attendance, and be punctual and within customary tolerances; (4) sustain an ordinary routine

without special supervision; (5) work in coordination with or in proximity to others without being

distracted by them; (6) complete a normal workday and workweek without interruptions from

psychologically based symptoms, and perform at a constant pace without an unreasonable number

and length of rest periods; (7) interact appropriately with the general public; (8) accept instructions

and respond appropriately to criticism from supervisor; (9) get along with coworkers or peers

without distracting them or exhibiting behavior extremes; (10) respond appropriately to changes

in the work setting; and (11) set realistic goals or make plans independently of others. Id. at 1683-

84. Dr. Kadkhodaian also found that for 30% or more of an 8-hour workday, Elizabeth’s bipolar

disorder precluded her from understanding and remembering detailed instructions. Id. at 1683.

The ALJ gave Dr. Kadkhodaian’s opinion “little weight” when considering the closed period from

October 1, 2014 through April 26, 2016 and when considering the period beginning April 27, 2016.

Id. at 20-21, 27.

       As to the closed period from October 1, 2014 through April 26, 2016, the ALJ offered a

good reason for giving Dr. Kadkhodaian’s opinion little weight.                The ALJ found Dr.

Kadkhodaian’s opinion “less probative” because Dr. Kadkhodaian first treated Elizabeth on

January 15, 2016, only three months before the end of the closed period, and rendered the opinion

on May 26, 2018, two years after the closed period ended. (R. 20-21). A treating physician’s

opinion is given more weight because he is “more likely to have a detailed and longitudinal view”

of the claimant’s impairments. Scheck, 357 F.3d at 702. No such credit is warranted “when in fact,

there is no detail or longitudinal view.” Id. The ALJ properly assigned little weight to Dr.

Kadkhodaian’s opinion during the closed period on this basis.



                                                  16
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 17 of 31 PageID #:1961




       The Court also finds no error in the ALJ’s assessment of the opinion of Dr. Kadkhodaian

for the period beginning April 27, 2016. The ALJ provided good reasons for assigning Dr.

Kadkhodaian’s opinion little weight for this period. He found Dr. Kadkhodaian’s opinion “quite

inconsistent with his reviews of systems and mental status examinations . . . for the period of time

after the closed period.” (R. 27).

       First, the ALJ cited Dr. Kadkhodaian’s review of systems which regularly demonstrated

generally mild subjective complaints that were inconsistent with his suggested limitations. (R. 25-

27). Dr. Kadkhodaian’s records indicate that on May 26, 2016, Elizabeth reported that she was

“doing fine” and adhering to her medication with no side effects. Id. at 25, 1674. On June 23,

2016, Elizabeth reported to Dr. Kadkhodaian that she was “doing better, more in control of her

temper, and her father commented that she [was] calmer.” Id. at 25, 1676. Dr. Kadkhodaian

observed that Elizabeth “appear[ed] in good spirits.” Id. A psychiatric progress note on August

18, 2016 reflects that Elizabeth reported that she was “doing ok” and adhering to her medication,

with no side effects reported. Id. at 25, 1678. On October 21, 2016, Dr. Kadkhodaian wrote that

Elizabeth reported that “she is doing well.” Id. at 26, 1680. Dr. Kadkhodaian observed that

Elizabeth appeared to be calm and appropriate. Id. On January 28, 2017, Elizabeth reported to Dr.

Kadkhodaian that she was “doing ok” and “her mood [was] stable.” Id. at 26, 1782. Three months

later, on April 27, 2017, Elizabeth reported that she had gotten her two children back and was

taking care of them. She additionally reported that she noticed a change in herself in that she

wasn’t having explosive episodes and was able to control her anger. Id. at 26, 1807. She stated

that “she [was] learning parenting.” Id. As the ALJ noted, Dr. Kadkhodaian decreased Elizabeth’s

dosage of Lithium and Lorazepam, reflecting an improvement in symptomatology. Id. at 26, 1808.




                                                17
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 18 of 31 PageID #:1962




       Elizabeth treated again with Dr. Kadkhodaian on October 26, 2017, January 25, 2018,

March 23, 2018, and May 26, 2018. Dr. Kadkhodaian wrote that at the October 26, 2017

appointment, Elizabeth reported that she was “doing well” and “her mood [had] been stable,” with

no lithium-related side effects. (R. 26, 1786). On January 25, 2018, Elizabeth reported to Dr.

Kadkhodaian that she was “doing very well,” was taking care of her two children, and her

medications were effective. Id. at 26, 1778. Elizabeth “talk[ed] about going to work once her two

children start going to school.” Id. at 26, 1778. Elizabeth endorsed a stable mood. Id. No lithium-

related side effects were reported. Id. at 27, 1779, 1780. Dr. Kadkhodaian noted that Elizabeth

“appear[ed] to be appropriate” and “in [a] good mood.” Id. at 27, 1780. The psychiatric progress

notes from March 23, 2018 indicate that Elizabeth reported that she was taking her medications

regularly, but had missed taking Risperdal several times due to some confusion with the pharmacy.

Id. at 27, 1776. Despite missing some doses of Risperdal, all aspects of Elizabeth’s mental status

examination were within normal limits. Id. at 27, 1776-77. Lastly, on May 26, 2018, Elizabeth

reported that she was doing well and spending time taking care of her two children and gardening.

Id. at 27, 1774. She described incidents where she had arguments with her father for “stupid

things.” Id. Dr. Kadkhodaian noted no Lithium-related sided effects. Id. He concluded that

Elizabeth was “stable on meds.” and directed her to return in three months. Id. at 27, 1774-75.

       Second, the ALJ reasonably cited Dr. Kadkhodaian’s treatment notes for the period of time

after the closed period for support. (R. 25-27); see Harris v. Saul, --- F. App’x ----, 2020 WL

7078706, at *3 (Dec. 3, 2020) (“the ALJ was aware that Dr. Lee was Harris’s treating psychiatrist

who examined her monthly for at least three years, but he reasonably focused on how Dr. Lee’s

conclusions were unsupported by, and inconsistent with, his notes in the record.”).               Dr.

Kadkhodaian treated Elizabeth between January 2016 and May 2018. The ALJ correctly noted



                                                18
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 19 of 31 PageID #:1963




that at 11 psychiatric examinations during the period beginning April 27, 2016, Dr. Kadkhodaian

routinely rated all aspects of Elizabeth’s mental status examinations within normal limits. (R. 25-

27).   Specifically, Elizabeth’s metal status examinations consistently reflected that her

appearance/hygiene, behavior, speech, mood/affect, perceptual process, thought process, thought

content, and memory were normal. Id. at 1672-81, 1774-83, 1786-87, 1807-08. On each occasion,

her risk of harm to self/others was low, her insight was good, and she was oriented x4. Id. Because

the record as a whole supports the ALJ’s decision to afford little weight to Dr. Kadkhodaian’s

opinion and he adequately explained his decision, the Court finds no error in the ALJ’s refusal to

adopt Dr. Kadkhodaian’s May 26, 2018 opinion.

       Elizabeth faults the ALJ for affording little weight to Dr. Kadkhodaian’s opinion while

assigning “some weight” the state agency reviewing psychologists for the period after April 26,

2016. Drs. DiFonso and Taylor found that Elizabeth’s residual depressive symptoms moderately

limited her ability to carry out detailed tasks and manage intensively demanding social situations.

(R. 89, 107). They opined that Elizabeth could perform one-two step tasks as well as multiple step

tasks and recommended moderate limit of social expectations. Id. The ALJ explained that Dr.

DiFonso’s and Dr. Taylor’s opinions were inconsistent with the evidence during the closed period

but generally consistent with the RFC for the period beginning April 27, 2016. Id. at 20. Therefore,

the ALJ assigned Dr. DiFonso’s and Dr. Taylor’s opinions “some weight” for the period beginning

April 27, 2016. Id. at 27.

       Elizabeth claims that “[o]ddly, though the ALJ expressly disagreed with their

determinations regarding no disability prior to April 27, 2016, he assigned their opinions partial

weight – primarily because they are ‘experienced.’ This makes no sense, if the State agency

psychologists were 50 percent right and 50 percent wrong, one wonders why their opinions were



                                                19
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 20 of 31 PageID #:1964




at all reliable.” Doc. 9 at. 13. “While an ALJ need not accept all of a doctor's recommendations

and findings, she must—at minimum—build an accurate and logical bridge from the evidence to

her conclusion.”. Spicher v. Berryhill, 898 F.3d 754, 757 (7th Cir. 2018). Moreover, an ALJ must

explain the weight given to a state agency psychologist’s opinion. McKinzey v. Astrue, 641 F.3d

884, 891 (7th Cir. 2011).

         Here, the ALJ adequately explained his reasoning for relying on the opinions of the state

agency reviewing psychologists for the period beginning on April 27, 2016 and not relying on

them for the closed period. When assessing Drs. DiFonso’s and Taylor’s opinions, the ALJ

properly recognized that the record as a whole warranted more restrictive interacting with others

and adapting or managing oneself limitations than those found by them during the closed period.

The ALJ reasonably determined that Drs. DiFonso’s and Taylor’s “assessments of the ‘paragraph

B’ criteria appear[ed] to give greater weight to evidence after [Elizabeth’s] hospitalization,

including the August 2016 consultative examination,” which was “inconsistent with the evidence

during the closed period.” (R. 20). For example, the ALJ noted that during this period, Elizabeth

had depressive symptoms of depressed mood, appetite disturbance, sleep disturbance, difficulty

concentrating, and suicidal ideation and attempts and manic symptoms of flight of ideas, decreased

need for sleep, distractibility, high risk activities, and increased goal directed activities or

psychomotor agitation. Id. at 19. The ALJ noted that from October 1, 2014 through April 26,

2016, Elizabeth had multiple episodes of decompensation, with six psychiatric hospitalizations.

Id. 19-20. As a result, the ALJ determined that prior to April 27, 2016, Elizabeth had a marked

limitation in interacting with others and a marked limitation in adapting or managing herself. Id.

at 19.




                                                20
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 21 of 31 PageID #:1965




        For the period after April 26, 2016, the ALJ assigned “some weight” to the non-examining

state agency psychological consultants’ opinions that Elizabeth was “capable of multiple step

productive activity [with] modified social demand.” (R. 27, 89, 107). Drs. DiFonso and Taylor

considered the opinion of the examining consulting psychologist Dr. Doyle, who examined

Elizabeth in August 2016.        Drs. DiFonso and Taylor wrote that Dr. Doyle’s examination

documented that: Elizabeth’s cognitive and attentional skills were intact and adequate for simple

one-two step tasks as well as multiple step tasks; she performed reasonably well on cognitive tasks

on mental status examination; she carried out a fair set of activities of daily living; her interpersonal

skills were appropriate in the interview; and she was a reliable reporter with adequate hygiene,

mood euthymic, and affect appropriate. Id. at 89, 107. Dr. DiFonso and Taylor opined that

Elizabeth’s residual symptoms moderately limited her ability to carry out detailed tasks and

manage intensively demanding social situations. Id.

        The ALJ provided legitimate reasons for giving some weight to the state agency

psychological consultants’ opinions for the period beginning on April 27, 2016. The ALJ

explained that he did so because “they are trained in evaluating Social Security disability claims,

reviewed the evidence that was made available to them, and made reasonable, well-supported

conclusions based on that evidence, supported by detailed explanation, rationale, and analysis of

the medical record.” Id. The ALJ also explained that additional evidence received after the state

agency psychological consultants’ review further supported the conclusion that Elizabeth’s

condition had improved since April 26, 2016. Id. Elizabeth does not deny that “state agency . . .

psychological consultants are highly qualified and experts in Social Security evaluation.” 20

C.F.R. § 404.1513a(b)(1); SSR 96-6p, 1996 WL 374189, at *2 (July 2, 1996) (“State agency

medical and psychological consultants are highly qualified physicians and psychologists who are



                                                   21
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 22 of 31 PageID #:1966




experts in the evaluation of the medical issues in disability claims under the Act.”). As such, the

ALJ was justified in relying upon the reports of the state agency reviewing psychological

consultants in deciding whether Elizabeth met or equaled Listing 12.04 and in reaching Elizabeth’s

RFC for the period beginning on April 27, 2016. 20 C.F.R. § 404.1526(c); Rice v. Barnhart, 384

F.3d 363, 370 (7th Cir. 2004); Flener ex rel. Flener v. Barnhart, 361 F.3d 442, 448 (7th Cir. 2004)

(“It is appropriate for an ALJ to rely on the opinions of physicians and psychologists who are also

experts in social security disability evaluation.”); Scheck, 357 F.3d at 700. Accordingly, Elizabeth

has failed to show that the ALJ erred when he afforded some weight to the opinions of the state

agency psychological consultants but also included additional non-exertional limitations in the

RFC determination than those opined by the state agency psychologists. (R. 23, 89, 107).

       Elizabeth insists that “one has to wonder why the experience of a non-examining physician

would override that of a long term treater, contrary to Social Security rules and regulations.” Doc.

9 at 13. However, “[t]he Seventh Circuit has held that an ALJ may rely on the opinions from State

agency physicians when they are consistent with the record.” Mary Ann R. v. Saul, 2019 WL

4645445, at *6 (N.D. Ill. Sept. 24, 2019). The state agency reviewing psychologists’ opinion were

generally consistent with the record after April 26, 2016, including the treatment records from Dr.

Kadkhodaian, Elizabeth’s contemporaneous statements about her symptoms, and the findings at

the consultative examination from August 2016. Other than Dr. Kadkhodaian’s May 2018

opinion, Elizabeth fails to point to any other opinion that supports her disability claim for the time

period after the closed period. As explained above, the ALJ reasonably afforded little weight to

Dr. Kadkhodaian’s May 2018 opinion because it was inconsistent with the record, including his

own notes which showed normal mental status examinations from April 2016 when Elizabeth was

discharged from Elgin Mental Health Center until May 2018. Elizabeth does not identify any other



                                                 22
    Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 23 of 31 PageID #:1967




inconsistencies between the state agency psychological consultants’ opinions and the medical

evidence of record for the period beginning April 27, 2016.

        Finally, Elizabeth suggests that the ALJ should have given greater weight to her global

assessment of functioning (“GAF”) scores. “The GAF, which assesses an ‘individual's overall

level of functioning,’ no longer is widely used by psychiatrists and psychologists.” Winsted v.

Berryhill, 923 F.3d 472, 474 n. 1 (7th Cir. 2019); Sambrooks v. Colvin, 566 F. App’x 506, 511

(7th Cir. 2014) (“a GAF score is nothing more than a snapshot of a particular moment.”).

“Although another metric has replaced the GAF, the agency still considers these scores as relevant,

medical-opinion evidence.” Knapp v. Berryhill, 741 F. App’x 324, 329 (7th Cir. 2018); Gerstner

v. Berryhill, 879 F.3d at 263 n.1.

        Consistent with these authorities, the ALJ assessed Elizabeth’s GAF scores during the

closed period as medical opinion evidence. The ALJ noted that the record during the period from

October 1, 2014 through April 26, 2016 contains multiple GAF scores largely assessed during

Elizabeth’s psychiatric hospitalizations and generally in the 25-30 range, indicating serious

impairment. 3 (R. 21). The ALJ gave “little weight” to the GAF scores when assessing the period

from October 1, 2014 through April 26, 2016. Id. The ALJ stated that he generally gave “less

weight to a specific GAF score than to the bulk of other, more convincing evidence.” Id. The ALJ

reasoned that a “GAF scores represents a particular clinician’s subjective evaluation at a single

point in time,” the “GAF score may vary from day to day, from time to time, and between

practitioners,” and “the GAF score is not designed for adjudicative determinations.” Id. The ALJ

concluded that “[o]ther evidence may outweigh GAF scores, and in this case, the other evidence




3
        As the Commissioner points out, Elizabeth does not present any evidence of low GAF
scores after April 26, 2016.
                                                23
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 24 of 31 PageID #:1968




is more informative and is given more weight, as described above.” Id. The ALJ was referring to

his consideration of Elizabeth’s symptoms, treatment records, and the medical opinion evidence

during the period from October 1, 2014 through April 26, 2016. Id. at 19-21.

       Elizabeth argues that the ALJ’s assignment of little weight to the GAF scores was arbitrary

because of the consistency of her GAF scores with her records. The Court agrees that the ALJ

failed to explain how the low GAF scores during Elizabeth’s psychiatric hospitalizations were

inconsistent with the record during the closed period. However, any possible error in discounting

the GAF scores during the closed period was harmless because greater weight to the GAF scores

would “involve the same . . . ultimate conclusion.” Lloyd v. Berryhill, 682 F. App’x 491, 496 (7th

Cir. 2017);. Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004) (error is harmless when it

“would not affect the outcome of th[e] case.”). While the ALJ gave little weight to the GAF scores

during the closed period, he ultimately determined that Elizabeth was disabled from October 1,

2014 until April 26, 2016. Thus, the ALJ’s failure to give greater weight to Elizabeth’s GAF

scores during the closed period had no material effect on the outcome of the disability

determination for that period because the ALJ made functional findings consistent with the low

GAF scores during the closed period. Cf. Yurt v. Colvin, 758 F.3d 850, 859-60 (7th Cir. 2014)

(finding that although the ALJ was not required to give any weight to individual GAF scores, “the

problem here is not the failure to individually weigh the low GAF scores but a larger general

tendency to ignore or discount evidence favorable to [Plaintiff’s] claim, which included GAF

scores from multiple physicians suggesting a far lower level of functioning than that captured by

the ALJ’s hypothetical and mental RFC.”). Elizabeth fails to explain how her GAF scores in the

serious range during the closed period suggest more serious limitations than the ALJ assigned.

Even if the ALJ had given greater weight to Elizabeth’s low GAF scores during the closed period,



                                               24
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 25 of 31 PageID #:1969




it would not have changed the ALJ’s determination that Elizabeth was disabled during the closed

period.

          Finally, Elizabeth notes that the ALJ neglected to mention the portion of Dr. Doyle’s

opinion that found Elizabeth was incapable of handling her own financial affairs. (R. 750). The

ALJ’s failure to address Dr. Doyle’s finding that she was incapable of handling her own financial

affairs is not a basis for reversal. Notably, Elizabeth does not specify how her inability to handle

her financial affairs further impaired her ability to work. Additionally, “an ALJ need not provide

a complete written evaluation of every piece of testimony and evidence [as long as the Court can]

track the ALJ’s reasoning and be assured that the ALJ considered the important evidence . . . .”

Diaz v. Chater, 55 F.3d 300, 307–08 (7th Cir. 1995); Knox v. Astrue, 327 F. App’x 652, 657-58

(7th Cir. 2009) (the “ALJ need not provide a written evaluation of every piece of evidence, but

need only ‘minimally articulate’ his reasoning so as to connect the evidence to his conclusions.”).

          The ALJ met the minimal articulation requirement here, explicitly considering Dr. Doyle’s

report. (R. 25). He discussed Dr. Doyle’s findings that Elizabeth’s mood was euthymic, her affect

was appropriate, she drove herself to the appointment, she incorrectly named five large cities and

subtracted 7s from 100, her memory was intact, and she was able to perform all but one calculation.

Id. He noted that despite Elizabeth being diagnosed with bipolar disorder, Dr. Doyle listed

depressive disorder not otherwise specified for axis I and concluded that she did not meet the

psychiatric criteria for any listing. Id. For the period beginning on April 27, 2016, the ALJ also

relied in part upon the state agency psychological consultants who took into account Dr. Doyle’s

report. Id. at 89, 101-02, 106-7. The reconsideration level state agency psychological consultant

expressly noted Dr. Doyle’s finding that Elizabeth was “[n]ot able to handle funds.” Id. at 101.

Thus, although the ALJ did not explicitly mention Dr. Doyle’s finding that Elizabeth was incapable



                                                 25
     Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 26 of 31 PageID #:1970




of handling her own funds, it was factored indirectly into the ALJ’s decision as part of the state

agency psychological consultants’ opinions. Moreover, Dr. Doyle assigned a GAF score of 60,

which indicates “moderate difficulties with social and occupational functioning” and is consistent

with the RFC for the period beginning April 27, 2016. Lothridge v. Saul, --- F.3d ----, 2021 WL

37503, at *2 (Jan. 5, 2021). While that score is not controlling, Elizabeth does not explain how

Dr. Doyle’s limitation of not being capable of managing her funds undermines the RFC found by

the ALJ.

C.       Subjective Symptom Evaluation

         Elizabeth argues that the ALJ erred in assessing alleged symptoms resulting from her

bipolar disorder. The Court will overturn an ALJ's evaluation of a claimant's subjective symptom

allegations only if it is “patently wrong,” meaning “the decision lacks any explanation or support.”

Burmester, 920 F.3d at 510; Murphy v. Colvin, 759 F.3d 811, 816 (7th Cir. 2014). When assessing

a claimant's subjective symptom allegations, an ALJ must consider several factors, including the

objective medical evidence, the claimant's daily activities, her level of pain or symptoms,

aggravating factors, medication, course of treatment, and functional limitations. 20 C.F.R. §

404.1529(c); SSR 16-3p, 2017 WL 5180304, at *5, 7-8 (Oct. 25, 2017). Ultimately, “the ALJ must

explain h[is] [subjective symptom evaluation] in such a way that allows [the Court] to determine

whether []he reached h[is] decision in a rational manner, logically based on h[is] specific findings

and the evidence in the record.” Murphy, 759 F.3d at 816 (internal quotations omitted).

         The ALJ summarized Elizabeth’s testimony, including that: she and her 5-year-old and 3-

year-old children live with her father; her father has a housekeeper who does all the household

chores except cooking and they eat out often; she can shower groom and dress independently, but

does not shower or change clothes regularly; she reported having nightmares all the time and



                                                26
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 27 of 31 PageID #:1971




tossing and turning in bed; her father reminds her to take medication daily because her memory

and concentration are poor; she is easily distracted; she starts things and forgets what she is doing;

she testified she has no friends or social life; she avoids crowded situations; she goes grocery

shopping, but gets anxiety; she has repetitive thought and constantly worries about the house

burning down. (R. 24). The ALJ considered Elizabeth’s subjective symptom allegations but found

them “not entirely consistent with the medical evidence and other evidence in the record.” Id. At

the same time, the ALJ credited some of Elizabeth’s symptoms by limiting her to performing work

involving simple, routine, repetitive tasks; no interaction with the general public and only brief

superficial interaction with coworkers; no fast-paced production requirements; only simple work-

related decisions; and few, if any, workplace changes. Id. at 23.

       Elizabeth accuses that the ALJ of rejecting her subjective symptoms because he believed

she was untruthful. Doc. 9 at 14-15. Elizabeth is correct that SSR 16-3p prohibits an ALJ from

“simply reject[ing] a [claimant’s] claims because he believes she is untruthful.” Doc. 9 at 14;

Social Security Ruling 16-3p, 2017 WL 5180304, at *11 (“our adjudicators will not assess an

individual's overall character or truthfulness in the manner typically used during an adversarial

court litigation. The focus [ ] should not be to determine whether he or she is a truthful person.”).

The Court does not read the ALJ’s decision as making a finding as to Elizabeth’s general

truthfulness, as Elizabeth asserts. Rather, for the period beginning April 27, 2016, the ALJ

appropriately focused on the inconsistencies between her alleged disabling mental symptoms and

the evidence, including her consistently normal mental status examination findings, lack of

psychiatric hospitalization, stability on medication, own reports of mild symptoms, and the

medical opinions of the consultative psychologists.




                                                 27
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 28 of 31 PageID #:1972




       The ALJ’s finding that Elizabeth’s statements about the severity of her symptoms were

inconsistent with record was sufficiently supported. The ALJ provided a number of specific and

legitimate reasons for finding Elizabeth’s allegations of disabling mental symptoms inconsistent

with the medical record beginning on April 27, 2016, including that the medical evidence did not

corroborate her subjective symptom statements. SSR 16-3p, 2017 WL 5180304, at *5

(“[O]bjective medical evidence is one of the many factors we must consider in evaluating the

intensity, persistence, and limiting effects of an individual's symptoms.”). The ALJ noted: (1)

there was no evidence of any episodes of decompensation since Elizabeth’s discharge from her

last hospitalization on April 26, 2016; (2) she reported generally mild subjective symptoms to Dr.

Kadkhodaian; and (3) mental status examinations with Dr. Kadkhodaian were repeatedly normal.

(R. 25). Consistent with Elizabeth’s own reports to Dr. Kadkhodaian that she was “doing ok” and

“doing well,” the ALJ further noted that Elizabeth reported that her medications were effective

with no side effects, which is a valid reason to discount her subjective symptom allegations. Id. at

25-27; see Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015) (affirming ALJ's credibility

determination where claimant's “testimony that her sleeping disorder prevented her from working

was inconsistent with her testimony that ... medication kept it under control.”); Donahue v.

Barnhart, 279 F.3d 441, 444 (7th Cir. 2002) (“[T]he ALJ noted that Donahue relied for pain control

on over-the-counter analgesics and reported that these gave him good relief, from which the ALJ

inferred that the level of pain could not be severe.”). In addition to the medical record, the ALJ

noted that Elizabeth regained custody of her two young children, she reported no longer having

explosive episodes and being able to control her anger, and she talked about going to work once

her two children started school. Id. at 26. All of these reasons are specific and supported by the

record. Because the ALJ’s rationale for discrediting Elizabeth’s testimony concerning the severity



                                                28
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 29 of 31 PageID #:1973




of her subjective symptoms was supported by specific reasons and not patently wrong, the Court

will not reverse on this basis.

       Elizabeth takes issue with the ALJ’s reliance on the absence of psychiatric hospitalizations

to suggest that she was exaggerating her symptoms. Again, it is true that an absence of

hospitalizations does not necessarily mean that a claimant is able to work, but the ALJ properly

considered that the lack of psychiatric hospitalizations after the closed period reflected substantial

improvement in Elizabeth’s psychiatric symptoms which undermined her allegations of disabling

mental symptoms. The ALJ did not find that the lack of psychiatric hospitalizations demonstrated

that Elizabeth had no limits on her ability to function or necessarily meant she could perform full-

time work. See Voigt, 781 F.3d at 876; Punzio v. Astrue, 630 F.3d 704, 712 (7th Cir. 2011)

(“Concluding that the claimant is not a raving maniac who needs to be locked up is a far cry from

concluding that she suffers no limits on her ability to function.”) (internal quotation and citation

omitted); Mattson v. Berryhill, 2017 WL 5011890, *5 (N.D. Ill. Nov. 2, 2017) (“It is plausible that

one may be unable to work but not need psychiatric hospitalization.”); Adams v. Berryhill, 2017

WL 4349718, *12 (N.D. Ind. Oct. 2, 2017) (“While inpatient hospitalization can be indicative of

serious mental health symptoms, a lack of hospitalization does not necessarily mean that the

individual's symptoms are not disabling.”). However, to the extent that it was unreasonable for

the ALJ to discount Elizabeth’s subjective reports of her symptoms after the closed period based

on the lack of psychiatric hospitalization, it does not render the ALJ’s subjective symptom

assessment patently wrong. See Halsell v. Astrue, 357 F. App’x 717, 722 (7th Cir. 2009) (“Not all

of the ALJ's reasons must be valid as long as enough of them are.”) (emphasis in original). As

noted, the ALJ also considered the objective medical evidence, Elizabeth’s medications, treatment,




                                                 29
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 30 of 31 PageID #:1974




and her self-reported symptoms to her treating psychiatrist. See SSR 16-3p, 2017 WL 5180304 at

*7-8.

        Next, Elizabeth says “[i]ronically, [the ALJ] also relied upon [Elizabeth’s] own subjective

complaints, which he described as mild,” to justify his symptom assessment. Doc. 9 at 15. As

such, she claims, the ALJ’s “suggestion that she was not being truthful is not only impermissible

but makes no sense.” Id. Elizabeth then devotes the remainder of this portion of her opening brief

to summarizing her hearing testimony and concludes that these “‘complaints’ were hardly mild.”

Doc. 9 at 15.

        Elizabeth’s challenge is unavailing. First, the ALJ was not required to accept all of

Elizabeth’s subjective allegations given a lack of corroborating medical evidence and other

inconsistencies in the record for the period beginning April 27, 2016. Moore v. Colvin, 743 F.3d

1118, 1126 (7th Cir. 2014) (“That does not mean that the ALJ was required to credit [claimant's]

testimony. The ALJ could properly have considered whether [claimant's] testimony was credible

and whether the evidence supported such limitations, including assessing whether the migraines

were less debilitating after the stimulator implantation.”).     Second, the ALJ appropriately

considered the discrepancies between Elizabeth’s testimony regarding her symptoms and her own

self-reported symptoms to Dr. Kadkhodaian. The ALJ was entitled to discount Elizabeth’s

symptom allegations because they were inconsistent with her contemporaneous reports to her

treating psychiatrist within the relevant time period. SSR 16-3p, 2017 WL 5180304, at *7 (“Very

often, the individual has provided . . . information [about symptoms] to the medical source, and

the information may be compared with the individual’s other statements in the case record.”); see

also Murphy v. Berryhill, 727 F. App'x 202, 207 (7th Cir. 2018) (ALJ's adverse credibility finding

was “properly based on the incongruity between the relatively modest symptoms [claimant]



                                                30
  Case: 1:19-cv-06024 Document #: 25 Filed: 01/15/21 Page 31 of 31 PageID #:1975




reported to her doctors and the more severe symptoms [claimant] ... reported to the ALJ.”); Cohen

v. Astrue, 258 F. App'x 20, 26 (7th Cir. 2007) (fact that claimant's “hearing testimony contradicted

her contemporaneous reports to physicians and their independent observations ... is a legitimate

basis for affording little weight to her testimony”). As explained, the ALJ considered Elizabeth’s

testimony regarding her psychiatric symptoms and resulting limitations. (R. 24). The ALJ also

considered Elizabeth’s statements about her mental health to Dr. Kadkhodaian over a period of

more than two years. Id. at 25-27. The ALJ determined that Elizabeth’s subjective complaints had

generally been mild during the period beginning on April 27, 2016. Id. at 25. In this context, the

ALJ reasonably found Elizabeth’s testimony about the severity of her symptoms not consistent

with her own reports of her functioning during the time period after the closed period.

                                         CONCLUSION

        For the reasons stated above, Plaintiff’s Motion for Summary Judgment [9] is denied, the

Commissioner’s Motion for Summary Judgment [20] is granted, and the ALJ’s decision is

affirmed. The Clerk is directed to enter judgment in favor of the Commissioner and against

Plaintiff.


SO ORDERED.

Dated: January 15, 2021                              ______________________________
                                                     Sunil R. Harjani
                                                     United States Magistrate Judge




                                                31
